

AON PLC
EXECUTIVE COMMITTEE INCENTIVE COMPENSATION PLAN
(Amended and Restated Effective January 1, 2016)
1.
Overview

The Executive Committee Incentive Compensation Plan (the “Plan”) of Aon plc (the
“Company”) has been adopted by the Organization and Compensation Committee of
the Company’s Board of Directors (the “Committee”) as a sub-plan of the Amended
and Restated 2011 Incentive Plan (the “Stock Plan”). This amendment and
restatement of the Plan is effective as of January 1, 2016. Capitalized terms
not defined herein shall have the meaning assigned to them under the Stock Plan.
The Plan and all Awards issued hereunder are subject to the terms and conditions
of the Stock Plan. In the event of any inconsistency between the Plan and the
Stock Plan, the Stock Plan will control to the extent consistent with applicable
law.
2.
Performance Period

The performance period under the Plan is the calendar year (the “Plan Year”).
3.
Eligibility

The Company’s Chief Executive Officer (the “CEO”) and members of the Executive
Committee are eligible to participate in the Plan.
4.
Participation

The Committee will approve in writing, within the first 90 days of the Plan Year
with respect to Covered Employees (as defined below) or otherwise no later than
May 31, 2016, the specific individuals eligible to participate in the Plan (the
“Participants”), the Corporate Performance Metric (as defined below) and
threshold level of achievement for the Plan Year, and each Participant’s Target
Incentive Award (as defined below). The Participants designated by the Committee
for a particular Plan Year shall be eligible to receive distribution of an Award
with respect to such Plan Year if they (a) are actively employed by the Company
or one of its Subsidiaries as of the last day of the Plan Year, (b) are on an
approved leave of absence as of the last day of the Plan Year, or (c) terminated
employment during the Plan Year due to the Participant’s death or Total and
Permanent Disability.
5.
Performance-Based Compensation

Notwithstanding anything to the contrary herein, Awards under the Plan to
officers of the Company who are subject to Section 16 of the U.S. Securities
Exchange Act of 1934, as amended (“Covered Employees”) are intended to qualify
as “Performance-Based Compensation” under the Stock Plan for purposes of Code
Section 162(m), and will be administered by the Committee accordingly.
6.
Corporate Performance Metric

Awards under the Plan will be funded contingent upon the Company’s attainment of
a threshold level of achievement under the applicable Corporate Performance
Metric. If the threshold level of achievement is not attained with respect to a
Plan Year, no Awards will be payable under the Plan for the Plan Year. If the
threshold level of achievement is attained with respect to a Plan Year, the
Committee will approve funding of an incentive pool pursuant to a formula
determined at the beginning of each Plan Year. The CEO may elect to (a) reduce
funding of the incentive pool by up to 20%, subject to his sole discretion and
without Committee consent, or (b) increase funding of the incentive pool by up
to 10%, subject to Committee consent. Notwithstanding the foregoing, in no event
will any individual Award to a Participant exceed the lesser of 300% of the
applicable Target Incentive Award or $10,000,000.
7.
Target Incentive Awards

At the beginning of each Plan Year, the Committee will approve each
Participant’s “Target Incentive Award,” formulated as a percentage of the
Participant’s base salary; provided that, for Participants serving on
international assignments, the Committee may include the Participant’s foreign
service allowance in the calculation of the Target Incentive Award. Business
unit, functional and individual performance metrics may (but need not) be
established and assigned weights to guide the Committee in its allocation of
Awards to Participants.
8.
Determination of Awards

As soon as practicable after the close of the Plan Year, the Committee will
determine and certify in writing whether the threshold level of achievement of
the Corporate Performance Metric has been achieved and the resulting funding of
the incentive pool. To the extent the incentive pool is funded, the Awards
payable to Participants shall be determined in the sole discretion of the
Committee taking into account, among other facts, the Participants’ Target
Incentive Awards and achievement against any designated metrics or goals. Awards
will be paid pursuant to the terms and conditions of the Stock Plan no later
than March 15 of the year following the applicable Plan Year.
9.
Payout Process

An Award up to $100,000 in value will be distributed entirely in cash. An Award
exceeding $100,000 in value will be paid 65% in cash and 35% in restricted stock
units awarded pursuant to the Stock Plan, unless the Company is obligated
(pursuant to a written contract or agreement entered into before the start of
the Plan Year) to provide a Participant’s Award fully in cash. The restricted
stock units will vest in three equal installments on each of the first, second,
and third anniversaries of the grant date, and shall be subject to such other
terms and conditions established by the Committee.
10.
Administration

It is expressly understood that the Committee has the discretionary authority to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, all of which will be binding upon the
Participant. The Committee has the sole discretion to set the Target Incentive
Award for each Participant and to determine any final Award payment taking into
account factors it selects in its sole discretion including, but not limited to,
the duration of a Participant’s employment with the Company during the Plan
Year. For the avoidance of doubt, a Participant shall have no right to an Award
until it is paid.
11.
Nominal Value

As required under the U.K. Companies Act 2006, at the time of settlement of
Awards under this Plan, any portion of an Award distributed in restricted stock
units shall be subject to the Participant’s payment of a nominal value (as
determined in the sole discretion of the Company and in accordance with such
law, as amended from time to time), and such obligation may be satisfied by the
Participant in any manner to be established by the Company in its sole
discretion.
12.
General Provisions

This Plan, together with the Stock Plan, constitutes a legal document which
governs all matters involved with its interpretation and administration and
supersedes any writing or representation inconsistent with its terms. To the
extent not preempted by federal law, this Plan will be construed in accordance
with, and subject to, the laws of the state of Illinois without regard to any
conflict of laws principles. Any legal action related to this Plan must be
brought in a federal or state court located in Illinois. All Awards will be
subject to applicable withholding taxes and other required deductions.
Participants may not assign, transfer, sell, pledge or otherwise alienate their
Award opportunities, other than by will or by the laws of descent and
distribution. Any Award payable on behalf of a deceased Participant will be paid
to the Participant’s estate.
The Company is not required to establish a separate account or fund or to make
any other segregation of its assets in connection with Awards that could become
payable under this Plan.
13.
Reservation and Retention of Company Rights

The selection of any individual for participation in this Plan will not give
that Participant any right to be retained in the employ of the Company. No
Participant will at any time have a right to be selected for participation in a
future performance-based incentive program despite having been selected for
participation in this Plan or a previous version of this Plan. The Committee
reserves the right to amend or terminate this Plan, prospectively or
retroactively, at any time and for any reason, to the extent consistent with and
permitted by applicable law. Awards under this Plan are gratuitous in nature and
are not intended to be part of any employment condition or contract.
14.
Code Section 409A

The Company intends that the Plan and the Awards granted hereunder to U.S.
participants be interpreted and construed to be exempt from, or otherwise comply
with, Code Section 409A to the extent applicable thereto. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted and
construed consistent with this intent, provided that the Company shall not be
required to assume any increased economic burden in connection therewith.
Although the Committee intends to administer the Plan so that it will comply
with the applicable requirements of Code Section 409A, neither the Company nor
the Committee represents or warrants that the Plan will comply with Code Section
409A or any other provision of federal, state, local, or non-United States law.
Neither the Company, its Subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through any Participant) for any tax, interest, or
penalties any participant may owe as a result of compensation paid under the
Plan, and the Company and its subsidiaries shall have no obligation to indemnify
or otherwise protect the Participant from the obligation to pay any taxes
pursuant to Code Section 409A.
15.
Definitions

(a)“Code Section 162(m)” means Section 162(m) of the Internal Revenue Code of
1986, as amended, and all regulatory or other interpretive guidance issued
thereunder.
(b)“Code Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and all regulatory or other interpretive guidance issued thereunder.
(c)“Corporate Performance Metric” means a Company-wide performance metric
designated by the Committee with respect to a Plan Year, which shall satisfy the
requirements applicable to Performance Criteria under the Stock Plan. The
Committee shall make appropriate adjustments to the pre-determined Corporate
Performance Metric on account of material and/or significant items or events as
publicly reported in the Company’s annual Form 10-K or quarterly Form 10-Q,
including the following and to the extent consistent with the Stock Plan, as
amended: gain/loss on disposition of assets or business; extraordinary
legal/regulatory judgments, settlements, fines, penalties, and other related
expenses; extraordinary market conditions; effects of natural or man-made
disasters (e.g., World Trade Center); hyperinflation (e.g., >15%); foreign
exchange impact; changes in applicable laws, regulations, or accounting
principles; and items that are unusual in nature and/or infrequently occurring.
With respect to Covered Employees, any adjustment described above will be made
in a manner consistent with Code Section 162(m).
(d)“Executive Committee” means the committee consisting of the Company’s most
senior executive offices, as designated by the Chief Executive Officer of the
Company from time to time.
(e)“Total and Permanent Disability” means (a) for US employees, entitlement to
long-term disability benefits under the Company’s program as amended from time
to time, and (b) for non-US employees, as established by applicable Company
policy or as required by local law or regulations.


